This action is on a promissory note for $165, dated May 17, 1847, made payable to George G. Monroe or order, four months after date, and purporting to be signed by James F. DeWolf. It was endorsed to the plaintiff by Monroe, and on the twentieth of September, 1847, appears to have been noted for non-payment. The first question is, whether the signature is genuine? This is a mere question of evidence. The defendant has a perfect right to deny it; the fact that the note is negotiable should not weigh with you at all; every party takes such paper at his own risk; and when he comes to the party whose name is signed to it for payment, it is for him to prove that the signature is genuine. If you find the defendant signed it, that ends the case. You must bring in a verdict for the plaintiff. But if not, then you come to the other ground upon which the plaintiff claims to recover; that is, that the defendant's conduct has been such as to ratify or to give to this signature the effect of a genuine signature. If, before purchasing this note, the plaintiff informed DeWolf that the note had been offered to him and asked if he should buy it, and was told that he might — DeWolf knowing at the time that it was this identical note — he cannot now excuse himself from paying it, on the ground that it was a forgery. Evidence has also been introduced that when the note fell due, notice was sent to DeWolf, and that he promised to settle it. If the notice brought home to the defendant the knowledge that this specific note was due, and with this knowledge the defendant promised to pay, he is bound by his promise. But if it was merely a notice that some note was due — without identifying it — he is not *Page 396 
bound. You must judge of the force of the evidence upon this point.
Evidence has been put in, in regard to two notes — the Dexter note and the note at the Commercial Bank — to show an authority in Monroe to draw notes in the defendant's name. If DeWolf had permitted hem to be drawn in this way and had paid them as valid notes, this would be proper evidence for you to consider of such an authority conferred upon Monroe. It is in proof that when DeWolf's attention was called to the note at the Commercial Bank, he stated that the signature was not genuine; but subsequently, by the advice of a friend, he decided to take the note up, and that when he went to pay it, the cashier said to him, "so you have concluded to take this up?" to which he made no reply. The motive, it is said, was to screen Monroe from prosecution. If this was his motive, and not to enable Monroe to issue subsequent notes and to deceive the public, and if the plaintiff was not deceived by it, then no inference of ratification or authority could be drawn from the transaction. And it has no bearing on this case. In regard to the Dexter note, if DeWolf, knowing it to be a forgery, had voluntarily paid it, that, taken in connection with other things, might go to prove an authority. If it was paid upon suit, it is no evidence of authority. Or, in his interview with Dexter, his promise to pay, if given after seeing the note, might go to show an authority; but if the note was not produced, it was not such a recognition of authority as would bind him. So with his conduct at the Merchants Bank. It is proved, when the note was shown him by the clerk, he handed it back saying, "he would call again." In order to infer a general authority, something more than this is requisite. *Page 397 
Evidence has also been introduced to show that DeWolf promised Monroe to pay this note. If this is so, it amounts to a ratification of the signature and binds him, although Monroe had no authority when he signed the note.
Verdict for the plaintiff.